Luke, J.
This case was before this court once before, and is reported in 26 Ga. App. 215 (105 S. E. 712). The only special grounds of the motion for a new trial insisted upon in the brief of counsel for the plaintiff' in error relates to the failure of the court to charge as requested, and the refusal to direct a verdict. The charge of the court, when read in its entirety, sufficiently covered the principle embraced in the request to charge; and, under repeated rulings of the Supreme Court and of this court, it is never error to refuse to direct a verdict. A careful examination of the record discloses that the evidence authorized the verdict, which has the approval of the trial judge, and for no reason'1 assigned was it error to overrule the motion for a new trial.

Judgment affirmed.

Bloodworth, J., concurs. Broyles, C. J., disqualified.